Learned, J.
The premises were, by the terms of *42sale, sold subject to taxes, assessments and incumbrances. There is, therefore, no reason why the loss should fall on the owners rather than on the purchaser. They are not to blame any more than she is, nor as much; for she knew the terms and purchased at her own risk. Furthermore, the purchaser does not even now ask to be relieved from her bargain on the ground of a mutual mistake, but she wishes the court to make a new bargain between the parties. This ought not to be done. Therefore the plaintiff’s motion should be granted.-
Ordered accordingly.